             Case 3:18-cr-05094-BHS Document 913 Filed 07/23/20 Page 1 of 2



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     UNITED STATES OF AMERICA,                        CASE NO. CR18-5094 BHS
 8
                             Plaintiff,               ORDER DENYING WITHOUT
 9          v.                                        PREJUDICE DEFENDANT’S
                                                      MOTION FOR COMPASSIONATE
10   LEBRET MARQUIS RICHARDSON,                       RELEASE

11                           Defendant.

12

13          This matter comes before the Court on Lebret Marquis Richardson’s

14   (“Richardson”) motion for humanitarian and compassionate release. Dkt. 903.

15          On July 7, 2020, Richardson filed the instant motion seeking compassionate

16   release under 18 U.S.C. § 3582(c)(1)(A). Id. On July 16, 2020, the Government

17   responded and opposed the motion for numerous reasons, including the fact that

18   Richardson has failed to establish that he exhausted his administrative remedies. Dkt.

19   907.

20          Because exhaustion is a prerequisite to relief, see United States v. Delateur, CR18-

21   5364BHS, (W.D. Wash. May 6, 2020), the Court denies Richardson’s motion without

22   prejudice. A federal court may modify a term of imprisonment after it has been imposed


     ORDER - 1
             Case 3:18-cr-05094-BHS Document 913 Filed 07/23/20 Page 2 of 2



 1   when “the defendant has fully exhausted all administrative rights to appeal a failure of the

 2   Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

 3   from the receipt of such a request by the warden of the defendant’s facility, whichever is

 4   earlier.” 18 U.S.C. § 3582(c)(1)(A). Although district courts are split on whether this

 5   provision is a jurisdictional requirement for relief, this Court has concluded that an

 6   individual seeking compassionate relief must first request such relief from the warden at

 7   the institution of incarceration. After such notice, the warden must either deny the

 8   request or fail to respond within 30 days. Then, the Court may consider a motion for

 9   relief. Richardson has failed to allege or establish that he has first sought compassionate

10   relief from the warden at his institution of incarceration. Therefore, the Court denies his

11   motion without prejudice for failure to exhaust.

12          The Court also notes that Richardson is still represented by counsel and directs

13   Richardson to contact his counsel of record for assistance in seeking relief.

14          Dated this 23rd day of July, 2020.

15

16

17
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

18

19

20

21

22


     ORDER - 2
